DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by Rouillard et al, US 2004/0254085.
Rouillard et al teach a hard surface cleaner for the food or beverage industry (see abstract).  An example of such a composition comprises a) tallow amine oxide, b) sorbitan monooleate (ratio a/b 2.7 (active ingredients)), and the balance water (¶24, example 3).  Note example 3 contains less than 5% other surfactants calculated as active ingredients.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.  

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Su et al, US 4,329,335.
Su et al teach an antimicrobial shampoo comprising a) myristyl amine oxide, b) sorbitan monolaurate (ratio a/b 3), and the balance water (col. 7, example 1).  Note these shampoos have a pH between 6.5 and 7.5 (col. 5, lines15-20).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.  With respect to a hard surface, this is an intended use and does not limit the composition claimed.

Claims 1-3, and 5-7 are rejected under 35 U.S.C. 102a1 as being anticipated by Thompson et al, US 4,140,648.
Thompson et al teach an aerosol foam comprising a) tallow amine oxide, b) sorbitan monolaurate (ratio a/b 2.29), and the balance water (col. 7, example 6).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.  With respect to a hard surface, this is an intended use and does not limit the composition claimed.
With respect to claim 6, as the composition of example 6 is identical to the composition claimed, it will have the same pH claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761